Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6 June 2018. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
Information Disclosure Statement
	JP 2018-503060 cited in the information disclosure statement of 23 May 2019 has been considered with respect to the provided English abstract. WO 2018/025445 cited in the information disclosure statement of 23 May 2019 has been considered with respect to the provided English translation.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 5, “octadecan” should be “octadecene”. 
The wording of step (c) in paragraph [0008] indicates that the mixing step occurs at room temperature since it is standard practice in the chemical arts that if there is no temperature given and/or there is no teaching of heating or cooling for a process step, it is understood that the process step occurs at room temperature. Paragraph [0023] teaches that the mixing step occurs under hot conditions and the cited art of record also indicates that the reaction between a lead source, a halogen source and a formamidinium source to produce formamidinium lead halide perovskite particles occurs under hot conditions. Thus step (c) in the process of pargraph [0008] should include that the reaction occurs with heating. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite since it depends from itself. 
	The wording of step (c) in claim 1, and which is implicitly in dependent claims 2 and 4-6, indicates that the mixing step occurs at room temperature since it is standard practice in the chemical arts that if there is no temperature given and/or there is no teaching of heating or cooling for a process step, it is understood the process step occurs at room temperature. The specification teaches, in pargraph [0023], claim 3 and the art of record teaches the reaction between a lead source, a halogen source and a formamidinium source to produce formamidinium lead halide perovskite particles occurs under hot conditions. Thus it is unclear if step (c) occurs at room temperature as indicated by the wording of claim 1 or if the reaction occurs with heating as teaching by claim 3, pargraph [0023] and the art of record. Therefore claims 1, 2 and 4-6 are indefinite. 
Allowable Subject Matter
	Claims 7-9 are allowable over the art of record.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or if claim 1 was rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The process of claims 3 and 7-9 are not taught or suggested by the cited of art of record. The process of claim 1 where reaction of step (c) occurs while heating is not taught or suggested by the cited of art of record. The closest art of record is the Protesescu et al article but there is no suggestion in that article nor in the art to replace the taught formamidinium oleate with the claimed mixture of formamidinium acetate and oleic acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/5/21